The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s filing of the three (3) Terminal Disclaimers, having resolved the ownership rights, have been resolved have overcome the outstanding Double Patenting rejections rendering the product claims 23-31 allowed.  However, as discussed with applicant’s representative, Janet MacLeod, on 6/18/22, during the final review of all claims and the application, the examiner realized when the claim set of the abandoned grandparent U.S. Serial No. 15391167 was carried over to the abandoned parent U.S. Serial No. 16/400,307, bearing the same claims, as here and the same outstanding rejections – that the method claims 32-34 had been (Withdrawn) based on election in the grandparent but had not been carried over as such into the parent and given the status identifier of (Withdrawn) and likewise in the instant application.  Thus, the examiner had inadvertently picked up all claims as if already substantively examined and subject to the only outstanding rejections of record like the products.  
Notwithstanding, the examiner is willing to pick these up for examination, as drawn to using the same now allowed product scope, but needs a tumor, biofilm, and biofilm-associated infection species election, per the species election requirement attached.
ALTERNATIVELY, applicant may proactively amend these claims to those specific tumor, biofilm, and biofilm-associated infection species for which the specification or other evidence fully support as being treated by these products and thus in applicant's 'possession' at the the time of filing (35 USC 112 written description).  Such an amendment, evidence and support would render these claims - like the products - allowable.	

DETAILED ACTION
Election/Restrictions
Species Election
Restriction is required under 35 U.S.C. 121.
This application contains claims directed to the following patentably distinct classes of species, for which a single species election is required of each:  
A specific tumor.
A specific biofilm.
A specific biofilm-associated infection.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species have acquired a separate status in the art due to their recognized divergent subject matter; and the species require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, the independent claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species are not necessarily coextensively searchable and/or art on one would not render obvious another, absent evidence to the contrary.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).
	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAURY A AUDET/Primary Examiner, Art Unit 1654